Citation Nr: 0325724	
Decision Date: 09/30/03    Archive Date: 10/03/03

DOCKET NO.  02-07 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an effective date earlier than November 
20, 2000, for the grant of service connection for chronic 
muscle tension headaches.

2.  Entitlement to an initial evaluation in excess of 
10 percent for chronic muscle tension headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The veteran served on active duty from June 1973 to August 
1974.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2002 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO granted service connection for 
chronic muscle tension headaches and assigned a 10 percent 
evaluation, effective November 20, 2000.  The veteran has 
appealed the assignment of both the 10 percent evaluation and 
the effective date.


FINDINGS OF FACT

1.  The veteran's March 27, 1997 VA Form 21-526, Veteran's 
Application for Compensation or Pension, included a claim for 
service connection for headaches.

2.  The record reflects that this claim has remained pending, 
as the RO did not adjudicate that claim in the July 1997 
rating decision.  

3.  Chronic muscle tension headaches are manifested by daily 
headaches with dizziness and lightheadedness.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of March 27, 1997, for 
the grant of service connection for chronic muscle tension 
headaches have been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 
5110 (West 2002); 38 C.F.R. §§ 3.155, 3.160 (2003).

2.  The criteria for an initial evaluation in excess of 
10 percent for chronic muscle tension headaches have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.124a, Diagnostic Code 8100 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section four of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001, see 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001), 
and is codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2003).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date.

The Board notes that it will not address whether the VCAA was 
met as to the claim for entitlement to an earlier effective 
date, as the Board is granting the earliest effective date 
available for the grant of service connection for chronic 
muscle tension headaches, which is the same date that the 
veteran has stated he is seeking.  Thus, this is a full grant 
of this particular benefit.

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate his 
claim for an initial evaluation in excess of 10 percent for 
chronic muscle tension headaches by means of the discussions 
in the February 2002 rating decision and the May 2002 
statement of the case.  Specifically, he was provided with 
the provisions of the regulation under which his disability 
is evaluated.  This informed him that in order to warrant the 
next higher evaluation, here 30 percent, the evidence would 
need to show that he had headaches with characteristic 
prostrating attacks occurring on an average of once a month 
over the last several months.  This also informed him of the 
symptomatology needed for a 50 percent evaluation, the 
highest evaluation available.  Based on the above, the Board 
finds that VA has no outstanding duty to inform him that any 
additional information or evidence is needed to substantiate 
his claim.  

Second, VA must inform the veteran of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  In a 
September 2001 letter, the RO informed the veteran that it 
must make reasonable efforts to help him get evidence 
necessary to support his claim.  The RO stated that if there 
was evidence that the veteran wanted to have considered, he 
would need to provide enough information about those records 
so that VA could then request them from the person or agency 
that has the records.  The RO attached VA Forms 21-4142, 
Authorization and Consent to Release Information to VA, to 
the September 2001 letter and told the veteran that he should 
complete one form for each doctor or hospital from where he 
had received treatment and that VA would seek to obtain these 
records.  The RO noted that the veteran could assist VA with 
his claim by obtaining the records himself and submitting 
them.

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  Here, the RO had the veteran examined and requested 
a medical opinion.  The veteran submitted VA treatment 
records.  He has not alleged having received any additional 
treatment for his headaches, and thus VA was not under a duty 
to request treatment records either from VA or a private 
facility.

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

II.  Decision

Service medical records show that the veteran sustained an 
injury above the left eye in September 1973.  That same 
month, the veteran was seen with complaints of headaches.  At 
separation in August  1974, he complained of occasional 
severe headaches, which were treated with aspirin with good 
results.

The veteran submitted an original claim for compensation on 
March 27, 1997.  In his application, the veteran stated he 
had sustained an injury on the left side of his face and 
currently had blurred vision, dizzy spells, and headaches.

In a July 1997 rating decision, the RO granted service 
connection for a sutured laceration scar above the left eye 
and denied service connection for (1) residuals of a left eye 
injury and (2) myopia.  The veteran was notified of these 
determinations in August 1997.

On November 20, 2000, the veteran submitted a VA Form 21-
4138, Statement in Support of Claim, stating that his 
service-connected sutured laceration scar above the left eye 
had worsened.  In a December 2000 VA Form 21-4138, the 
veteran stated that in seeking an increased evaluation for 
his service-connected disability that he was claiming an eye 
condition, headaches, and loss of memory as secondary to the 
service-connected disability.

A January 2001 VA examination report shows that the veteran 
stated that he had developed headaches about one month after 
the head injury.  He noted that the headaches had gotten 
progressively worse.  He described the headaches as having a 
throbbing pain, sometimes unilaterally in the left frontal, 
frontotemporal, and left occipital region.  The veteran 
reported that most of the time the headache was on the left 
side but that, at times, it was bilateral.  When asked to 
rate the severity of the headaches on a scale from one to 10 
with 10 being the worst, the veteran stated that his 
headaches fell between a 7 or an 8 but could be as severe as 
a 10.  He stated that his headaches were associated with 
dizziness/lightheadedness.  He denied any nausea or vomiting.  
Cerebellar examination revealed no dysmetria on finger-nose-
finger or heel-to-shin test on the left side.  The examiner 
entered a diagnosis of post-traumatic chronic muscle tension 
headaches.  

In a February 2001 VA Form 21-4138, the veteran stated that 
he had developed headaches in service after the injury to his 
left eye area but that his headaches had increased with 
prolonged kneeling and bending.  He added that his headaches 
occurred daily.  

A January 2002 VA examination report shows that the examiner 
who had conducted the January 2001 examination interviewed 
the veteran again as to his headaches.  The veteran reported 
that he used to work for a finance officer and would be in 
front of a computer for 12 to 13 hours a day, which was a 
strain to his eyes.  He stated that when he would work on the 
computer for that long, he would develop headaches.  He noted 
that his headaches usually occurred when he was under stress 
and working on the computer.  

In the veteran's substantive appeal, submitted in June 2002, 
the veteran stated that his headaches had been frequent and 
averaged at least once a month over the last several months.

A.  Earlier effective date

The veteran asserts that he warrants an effective date of 
March 27, 1997, for the grant of service connection chronic 
muscle tension headaches because his headaches resulted from 
the injury in service and that was the date that service 
connection was granted for his suture laceration.  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 
3.400 (2003).  Unless specifically provided otherwise, the 
effective date of an award based on an original claim of 
compensation "shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a) (West 2002).  
The implementing regulation clarifies this to mean that the 
effective date of an award of compensation based on an 
original claim will be, "[d]ate of receipt of claim or date 
entitlement arose, whichever is later."  38 C.F.R. § 3.400.

In the January 2003 informal hearing presentation, the 
veteran's representative asserted that the veteran had 
complained of headaches in his March 27, 1997, claim for 
compensation and that no neurological examination had been 
requested.  The representative noted that the July 1997 
rating decision made no mention of headaches.  Thus, he 
stated that the claim for service connection for headaches 
had been pending since March 27, 1997.

The Board has carefully reviewed the evidence of record and 
finds that the evidence supports the grant of an effective 
date of March 27, 1997, for the award of service connection 
for chronic muscle tension headaches.  As correctly pointed 
out by the veteran's representative, the veteran clearly 
stated that he had developed headaches as a result of the 
inservice head injury in the March 27, 1997, VA Form 21-526.  
Such statement on a VA Form 21-526 is not an informal claim, 
but a formal claim, which has remained pending since the 
submission of the March 27, 1997, application, as the claim 
had not been adjudicated from that time until February 2002.  
Thus, applying 38 U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400 to 
the facts before the Board, the Board finds that an effective 
date of March 27, 1997, is warranted for the grant of service 
connection for chronic muscle tension headaches.

The Board has determined, however, that an effective date 
prior to March 27, 1997, for the grant of service connection 
for chronic muscle tension headaches is legally precluded.  
Regardless, the veteran has clearly stated that he was 
seeking an effective date of March 27, 1997, for the award of 
service connection for chronic muscle tension headaches.  
Therefore, the claim has been granted in full, and the Board 
need not address why an earlier effective date is not 
available.



B.  Increased evaluation

The veteran asserts that his headaches are worse than the 
current 10 percent evaluation contemplates.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2003).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The veteran is contesting the disability evaluation that was 
assigned following the grant of service connection for 
chronic muscle tension headaches.  This matter therefore is 
to be distinguished from one in which a claim for an 
increased rating of a disability has been filed after a grant 
of service connection.  The United States Court of Appeals 
for Veterans Claims has observed that in the latter instance, 
evidence of the present level of the disability is of primary 
concern, Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(citing Francisco v. Brown, 7 Vet. App. 55 (1994)), and that 
as to the original assignment of a disability evaluation, VA 
must address all evidence that was of record from the date 
the filing of the claim on which service connection was 
granted (or from other applicable effective date).  See 
Fenderson, 12 Vet. App. at 126-127.  Accordingly, the 
evidence pertaining to an original evaluation might require 
the issuance of separate, or "staged," evaluations of the 
disability based on the facts shown to exist during the 
separate periods of time.  Id.

The RO has rated the veteran's service-connected chronic 
muscle tension headaches by analogy to migraine headaches.  
Migraines with characteristic prostrating attacks averaging 
one in two months over the last several months warrant a 10 
percent disability evaluation.  38 C.F.R. § 4.124a, 
Diagnostic Code 8100 (2003).  A 30 percent evaluation 
requires more frequent prostrating attacks (about once a 
month), and a 50 percent evaluation requires very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  Id.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an initial evaluation in excess of 10 percent for chronic 
muscle tension headaches.  During service, the veteran 
complained of headaches, for which he took aspirin and had 
good results.  In January 2001, the veteran stated that his 
headaches had a throbbing pain in the frontal region.  He 
rated his headaches as a 7 or 8 on a scale from one to 10 
with 10 being the worst.  He noted that his headaches could 
be as bad as a 10 and that he sometimes had dizziness/light-
headedness.  He has denied nausea or vomiting.  The veteran 
has stated that his headaches occur daily.  In June 2002, the 
veteran asserted that he had headaches that averaged at least 
a month over the last several months.  The Board finds that 
the above-described symptomatology is indicative of no more 
than a 10 percent evaluation for chronic muscle tension 
headaches.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100.  A 
10 percent evaluation is warranted when the characteristic 
prostrating attacks average one in two months over the last 
several months.

The Board must now consider whether an evaluation in excess 
of 10 percent is warranted for the service-connected chronic 
muscle tension headaches.  The Board does not find that the 
evidence establishes that the veteran has prostrating attacks 
that consistently occur once a month.  See id.  A prostrating 
attack means an attack that is incapacitating.  The veteran 
has not described his headaches as incapacitating him; 
rather, he has asserted that he has daily headaches.  As 
noted above, the veteran's service-connected chronic muscle 
tension headaches are rated by analogy to migraine headaches.  
The RO granted the 10 percent evaluation on the basis that 
the veteran has daily headaches.  In order for a 30 percent 
evaluation to be warranted, the veteran would need to have an 
incapacitating headache about once a month.  There is no 
showing of such in the record, even based upon the veteran's 
report of his headaches.  The veteran has denied any nausea 
or vomiting associated with his headaches.  Based upon the 
above, the Board finds that the veteran's headaches are no 
more than 10 percent disabling.  See 38 C.F.R. § 4.124a, 
Diagnostic Code 8100.

The veteran is competent to report his symptoms; however, 
even accepting his statements as true, the medical findings 
do not support his contentions for a higher evaluation.  
Taking the veteran's contentions into account and the medical 
findings, an initial evaluation in excess of 10 percent for 
chronic muscle tension headaches is not warranted.  
Accordingly, the preponderance of the evidence is against his 
claim, and there is no doubt to be resolved.  Gilbert, 1 Vet. 
App. at 55.

In view of the denial of entitlement to an initial evaluation 
in excess of 10 percent for chronic muscle tension headaches, 
the Board finds no basis for assignment of separate ratings 
for separate periods during the appeal period.  See 
Fenderson, supra.

Review of the record reveals that the RO has expressly 
considered referral of the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2002).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Under 
Secretary or Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  VAOPGCPREC. 6-96 
(1996).


ORDER

Entitlement to an effective date of March 27, 1997, for the 
grant of service connection for chronic muscle tension 
headaches is granted, subject to the controlling regulations 
applicable to the payment of monetary benefits.

Entitlement to an initial evaluation in excess of 10 percent 
for chronic muscle tension headaches is denied.



________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



